14‐1688 
    Evans v. Larkin 

                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


                At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the 
    Second  Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40 
    Foley  Square,  in  the  City  of  New  York,  on  the  2nd  day  of  November,  two 
    thousand fifteen. 
     
    PRESENT: 
                CHESTER J. STRAUB, 
                RICHARD C. WESLEY, 
                DEBRA ANN LIVINGSTON, 
                        Circuit Judges.   
    _____________________________________ 
                                                          
    WILLIAM ANTHONY EVANS, 
     
                        Petitioner‐Appellant, 
     
                v.                                                     14‐1688 
                                                                 
    ROLAND LARKIN, Superintendent of 
    Eastern Correctional Facility, RAYMOND 
    A. TIERNEY, 
     
                        Respondents‐Appellees. 
    _____________________________________ 
 
FOR PETITIONER‐APPELLANT:                 William Anthony Evans, pro se, Napanoch, 
                                          NY. 
 
FOR RESPONDENTS‐APPELLEES: Raymond A. Tierney, Assistant United 
                                   States Attorney (Susan Corkery, Assistant 
                                   United States Attorney, on the brief), for 
                                   Kelly T. Currie, Acting United States 
                                   Attorney for the Eastern District of New 
                                   York, Brooklyn, NY. 
 
     Appeal from a judgment of the United States District Court for the Eastern 

District of New York (Bianco, J.). 

       UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED, 

ADJUDGED,  AND  DECREED  that  the  judgment  of  the  district  court  is 

AFFIRMED.   

       Appellant  William Anthony Evans,  proceeding pro se,  appeals  the district 

court’s  denial  of  his  28  U.S.C.  § 2241  petition.    He  argues  that  the  Bureau  of 

Prisons  (“BOP”)  abused  its  discretion  in  denying  his  request  for  nunc  pro  tunc 

designation  of  his  state  correctional  facility  for  service  of  his  future  federal 

sentence pursuant to 18 U.S.C. § 3621.    We assume the parties’ familiarity with 




                                             2
the underlying facts, the procedural history of the case, and the issues on appeal.1     

       “A writ of habeas corpus under § 2241 is available to a federal prisoner who 

does not challenge the legality of his sentence, but challenges instead its execution 

subsequent to his conviction.”    Carmona v. U.S. Bureau of Prisons, 243 F.3d 629, 632 

(2d  Cir.  2001).    Section 2241  may  be  used  to  challenge  the  computation  of  a 

sentence  by  prison  officials.    Adams  v.  United  States,  372  F.3d  132,  135  (2d  Cir. 

2004); Jiminian v. Nash, 245 F.3d 144, 146 (2d Cir. 2001). 

       A  federal  sentencing  court  has  authority  under  18  U.S.C.  § 3584(a)  to 

impose a sentence that is consecutive to or concurrent with a yet‐to‐be‐imposed 

state sentence.    Setser v. United States, 132 S. Ct. 1463 (2012).    Here, however, the 

district court did not make such a determination: it only ordered that Evans serve 

his federal sentence consecutive to any sentence he was already serving, not to his 

future sentences for state robbery convictions in Queens and Nassau Counties.     

       We  have  held  that  when  a  federal  sentence  is  imposed  before  a  state 

sentence, and the federal court is silent as to whether those sentences should be 

1
   We  review  the  district  court’s  denial  of  a  petition  filed  pursuant  to  28  U.S.C. 
§ 2241  de  novo.    Sash  v.  Zenk,  428  F.3d  132,  134  (2d  Cir.  2005).    We  liberally 
construe  Evans’s  pro  se  brief.    Triestman  v.  Fed.  Bureau  of  Prisons,  470  F.3d  471, 
474–75 (2d Cir. 2006) (per curiam).     

                                               3
concurrent or consecutive, the presumption in § 3584(a) that those sentences must 

run consecutively does not apply.    McCarthy v. Doe, 146 F.3d 118, 121–23 (2d Cir. 

1998).2    In such cases, the BOP may designate a prisoner’s state prison as a place 

of federal confinement under 18 U.S.C. § 3621(b).    Id.     

       We review the BOP’s determination whether to designate a state facility for 

service of a federal sentence under § 3621(b) for an abuse of discretion.    Id. at 123 

n.4.    “The decision . . . ‘is plainly and unmistakably within the BOP’s discretion 

and we cannot lightly second guess a deliberate and informed determination by 

the  agency  charged  with  administering  federal  prison  policy.’”    Abdul‐Malik v. 

Hawk‐Sawyer,  403  F.3d  72,  76  (2d  Cir.  2005)  (quoting  Taylor  v.  Sawyer,  284  F.3d 

1143, 1149 (9th Cir. 2002)).    The BOP must give “full and fair consideration” to a 

prisoner’s request for such designation.    Id.    It considers the following:   

       (1)  the  resources  of  the  facility  contemplated;  (2)  the  nature  and 
       circumstances of the offense; (3) the history and characteristics of the 
       prisoner; (4) any statement by the court that imposed the sentence ‐ ‐ 
       (A) concerning the purposes for which the sentence to imprisonment 

2
 The  BOP  in  this  case  did  not  make  the  nunc  pro  tunc  designation  that  would 
have had the effect of ordering Evans’s federal sentence to run concurrently with 
his later‐imposed state sentences.    Moreover, the parties did not raise on appeal 
whether  Setser  abrogated  this  Court’s  holding  in  McCarthy  v.  Doe,  146  F.3d  118 
(2d  Cir.  1998),  that  the  BOP  may  make  nunc  pro  tunc  designations  in  the 
circumstances here.    Accordingly, we need not reach this latter issue.
                                             4
      was  determined  to  be  warranted;  or  (B) recommending  a  type  of 
      penal  or  correctional  facility  as  appropriate;  and  (5) any  pertinent 
      policy statement issued by the Sentencing Commission pursuant to 
      section 994(a)(2) of title 28.     
       
18 U.S.C. § 3621(b).     

       The  BOP  did  not  abuse  its  discretion.    Its  decision  reflects  that  it 

considered  the  relevant  factors,  including  “the  nature  and  circumstances  of  the 

offense”; “the history and characteristics of the prisoner”; and “any statement by 

the  court  that  imposed  the  sentence.”    Id.    The  BOP  thus  reasonably  relied  on 

factors  such  as  that  (1) Evans’s  federal  offense  was  for  robbery  of  a  U.S.  Postal 

Service  employee  in  the  first,  second,  and  third  degrees;  (2) he  had  prior 

convictions  for  robbery  (two  counts)  and  criminal  mischief;  and  (3) his  federal 

judgment did not direct his sentences to run concurrently or consecutively to the 

future  state  sentences.    And,  the  federal  sentencing  court  declined  to  take  a 

position on the issue.    Accordingly, the BOP’s denial of a retroactive concurrent 

designation was not an abuse of discretion. 

        

        

        

                                              5
      We have considered all of Evans’s remaining arguments and find them to 

be without merit.    Accordingly, we AFFIRM the judgment of the district court. 

                                     FOR THE COURT:   
                                     Catherine O=Hagan Wolfe, Clerk 




                                        6